DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 8-10 and 19 are objected to because of the following informalities: 
Each of claims 8-10 recites: “the sidewall members” which should read: “the plurality of sidewall members”.  
Claim  19 recites: “is inset” which should read “is inserted”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gao et al. (US 2017/0260985 A1) hereinafter Gao ‘985.
Regarding claim 1, Gao ‘985 teaches a blower (100) comprising:
a blower attachment portion comprising a blower attachment housing (400) (Figs. 1-2, paras. 0074-0075), 
a power head portion comprising a power head housing (200) having a handle (700) operably coupled thereto (Figs. 1-2, paras. 0074-0075 and 0078);
a motor (300) disposed in the power head housing (Figs. 1-2, paras. 0074-0075),
a fan (500) disposed in the blower attachment housing (Figs. 1-2), the fan being operably coupled to the motor via a shaft (301) to force air through a blower tube (600) responsive to operation of the motor (Figs. 1-2, paras. 0074-0075),
a battery configured to operably coupled to the motor to selectively power the motor (para. 0080);
an intake chamber (transition region 205 between the motor and fan) (Fig. 2, para. 0108) disposed between the motor and the fan to enable the air that is forced through the blower tube to enter the blower between the motor and the fan (Fig. 2).
Regarding claim 2, Gao ‘985 teaches all the claimed limitations as stated above in claim 1. Gao ‘985. further teaches the fan, the shaft and the motor shares a common axis (Figs. 2-3).
Regarding claim 3, Gao ‘985 teaches all the claimed limitations as stated above in claim 2. Gao further teaches the shaft passes through the intake chamber (Fig. 2).
Regarding claim 4, Gao ‘985 teaches all the claimed limitations as stated above in claim 3. Gao further teaches a portion of the shaft that passes through the intake chamber is covered by a shaft housing (801) (Fig. 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao ‘985 in view of Miner et al. (US 4,945,604) hereinafter Miner.
Regarding claim 6, Gao ‘985 teaches all the claimed limitations as stated above in claim 1. Gao ‘985 does not specifically recite wherein a longitudinal axis of the battery is substantially parallel to the common axis.
However, Miner teaches a blower comprising a housing (102), a fan (307) connected to a motor (305) via a shaft on a common axis (101) disposed inside the housing (102) (Figs. 3 and 16, Col. 4, lines 5-21). Miner further teaches a battery (363-1) disposed adjacent the motor wherein a longitudinal axis of the battery is substantially parallel to the common axis (the axis of the battery is the same as the common axis) (Col. 9, lines 34-47, Fig. 16).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Gao ‘985 such that the a longitudinal axis of the battery is substantially parallel to the common axis as taught by Miner as this would provide more balance to the blower.
Regarding claim 7, Gao ‘985 as modified by Miner teaches all the claimed limitations as stated above in claim 6. Gao ‘985 as modified by Miner further teaches the longitudinal axis of the battery is collinear with the common axis (Miner, Fig. 16).
Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao ‘985 in view of Gao et al. (US 2017/0325642 A1) hereinafter Gao ‘642.
Regarding claim 11, Gao ‘985 teaches all the claimed limitations as stated above in claim 1 including the power head is separable from the blower attachment portion (Fig. 3).
Gao ‘985 does not specifically recite the shaft is a split shaft.
However, Gao ‘642 teaches a blower comprising: a housing (2), a motor (22) and a  fan (31) being operably coupled to the motor via a shaft (23 311) disposed in the housing (Fig. 4, para. 0058). Gao ‘642 further teaches the shaft is a split shaft (para. 0058; Figs. 4-5). In Gao ‘642, the shaft comprises a clutch (611) which enables the motor to be connected to the fan or disconnected from the fan (para. 0068).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Gao ‘985 by configuring the shaft as a split shaft as taught by Gao ‘642 in order to engage and disengage the motor from the fan whenever necessary such as when the blower is not in use.
Regarding claim 12, Gao ‘985 as modified by Gao ‘642 teaches all the claimed limitations as stated above in claim 11. Gao ‘985 as modified by Gao ‘642 further teaches the shaft includes a driving portion at a distal end of a portion of the shaft that is coupled to the motor (Gao ‘642, annotated FIG. 5 below) and a driven portion at a distal end of a portion of the fan that is coupled to the fan (Gao ‘642, annotated FIG. 5 below), and wherein the driven portion and the driving portion are configured to engage each other responsive to the power head portion and the blower attachment portion being in an engaged stated (Gao ‘642, annotated FIG. 5 below and Gao ‘985, Figs. 3-4).

    PNG
    media_image1.png
    404
    648
    media_image1.png
    Greyscale


Allowable Subject Matter
Claims 5, 8-10 and 13-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
With respect to claim 5, Gao ‘985 already teaches an intake screen disposed at an end of the power head portion away from the shaft, it would not have been obvious to position the intake screen or an additional intake screen at a front portion of the intake chamber such the shaft passes through the intake screen. 
With respect to claim 8, Gao ‘985 fails to teach the intake chamber defined by a rear wall, an intake screen and a plurality of sidewall members such that the sidewall members extend from the peripheral edges of the intake screen towards the rear wall. 
With respect to claim 13, Gao ‘985 fails to teach a guide sleeve disposed coaxial with the driving portion and guide receiver disposed with the driven portion such that the guide sleeve is configured to fit within the guide receiver.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2016/0195097 A1, 2016/0157686 A1; US 2017/0021489 A1; US 2016/0208822 A1; 2016/0169249 A1; 2012/0076672 and 2015/0143657 A1 each discloses the invention as substantially claimed in claim 1 but fails to teach the intake chamber disposed between the motor and the fan.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXIME M ADJAGBE whose telephone number is (571)272-4920. The examiner can normally be reached M-F: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAXIME M ADJAGBE/Examiner, Art Unit 3745


/Christopher Verdier/Primary Examiner, Art Unit 3745